Citation Nr: 0819513	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  08-03 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for right shoulder 
disorder, secondary to service-connected disability of status 
post left ankle fracture, non-union with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran received service connection for his status post 
left ankle fracture, non-union with degenerative joint 
disease in September 1945.  The evidence now of record 
indicates that the veteran's right shoulder disability may 
have been caused by a fall due to the weakness of his 
service-connected left ankle.  The previous VA medical 
examination and opinion was not definitive as to the etiology 
of the veteran's right shoulder disability.  Accordingly, the 
veteran should be provided another VA medical examination.  
See 38 C.F.R. 3.159(c)(4).  

The Board also notes that the veteran submitted additional 
evidence directly to the Board, which was received in May 
2008 without a waiver of consideration by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) 
(2007).  A remand will also give the AOJ an opportunity to 
consider the new evidence.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate examination to determine 
whether the veteran's right shoulder 
disability is due to the veteran's left 
ankle service-connected disability.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner and the examination report must 
indicate that this was accomplished.  
After a complete review of the veteran's 
file, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
current right shoulder disability is 
etiologically related to the veteran's 
service connected left ankle disability.  
In particular, the examiner should provide 
an opinion as to whether the veteran's 
right shoulder disability would be 
consistent with a fall due to left ankle 
weakness. 

2.  Once the above actions have been 
completed, consider the veteran's claims 
in light of all evidence added to the 
record since the most recent statement of 
the case in December 2007, including the 
statement received by the Board in May 
2008.  Readjudicate the claim and issue a 
supplemental statement of the case.  Then 
afford the veteran and his representative 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



